                                                                                                                                                       /,
                                                                                                                                                       (, ')   ·1


1\.   AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page I of I



                                               UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                              JUDGMENT IN A CRIMINAL CASE
                                               V.                                (For Offenses Committed On or After November I, 1987)


                          Moises Gonzalez-Zermeno                                Case Number: 3:20-mj-20363

                                                                                 Dace!
                                                                                 Defendant


      REGISTRATION NO. 94413298
                                                                                                        FEB 1 8 2020
      THE DEFENDANT:
       lg] pleaded guilty to count(s) 1 of Complaint
                                       ----"-----------+2<n,~i'/i!;~~~~~!,-/J,""",;;-f--
       •   was found guilty to count( s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                      Nature of Offense                                                      Count Number{s)
      8:1325                               ILLEGAL ENTRY (Misdemeanor)                                            1
       D The defendant has been found not guilty on count( s)
                                       -------------------
       •    Count(s)
                        ------------------
                                           dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:,
                                     '
                                         \(I
                                     ID,.·,TIME SERVED
                                     {
                                                                               • ________ days
       lg] Assessment: $10 WAIVED                        lg] Fine: WAIVED
       lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Tuesday, February 18, 2020
                                                                               Date of Imposition of Sentence


      Received     ~D~U~SM
                               ( )
                         _ _ _ _ _ __
                                                     /               •
                                                                    -t·-




                                                                               HiftttLOCK
                                                                               UNITED STATES MAGISTRATE JUDGE


      Clerk's Office Copy                                                                                                   3:20-mj-20363
